Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 02/17/2022. 
	In the 09/17/2021 Non-Final office action, claims 15, 17, 19, 21, 23-27, 29-30 and 32-36 were pending and claims 15, 17, 19, 21, 23-27, 29-30 and 32-36 were rejected.  
	In Applicant’s 02/17/2022 Remarks and Amendment, claims 15, 17, 19, 21, 23-27, 29-30 and 32-36.
	Claims 15, 17, 19, 21, 23-27, 29-30 and 32-36 remain pending. 

Remarks and Amendments
Claims 15, 17, 19, 21, 23-27, 29-30 and 32-36 were rejected under 35 USC 103 as being unpatentable over Kim (US 7648718) in view of Xu K (CN 102335352 DWPI Abstract) and Qi  J (CN 103169786 DWPI Abstract). Applicant’s arguments/remarks on 02/17/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 15, 17, 19, 21, 23-27, 29-30 and 32-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655